1
2                                                             JS-6
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     ALISON L. W.,                                  Case No. 8:18-cv-01704-KES
11
                   Plaintiff,
12
                                                            JUDGMENT
         v.
13
     NANCY A. BERRYHILL, Acting
14   Commissioner of Social Security,1
15                 Defendant.
16
17            IT IS HEREBY ADJUDGED that, for the reasons set forth in the
18   Memorandum Opinion and Order, the decision of the Commissioner of the Social
19   Security Administration is reversed and this matter is remanded for further
20   proceedings consistent with the Opinion.
21
22   DATED: May 30, 2019
23                                         ____________________________________
                                           KAREN E. SCOTT
24                                         United States Magistrate Judge
25
26            1
             Effective November 17, 2017, Ms. Berryhill’s title is “Deputy Commissioner
27   for Operations, performing the duties and functions not reserved to the Commissioner
     of Social Security.”
28
